umbilical cord wrapped around his neck. His Appearance, Pulse, Grimace,
                Activity, and Respiration (APGAR) scores were low, he appeared to have
                an infection, and he was placed in the hospital's neonatal intensive care
                unit While still in the hospital's care, he was treated for jaundice. And,
                when he was released six days later, his release was conditioned upon
                regular home nurse visits to check his bilirubin levels.
                             The victim's parents, Casillas and Monique, both worked.
                Casillas usually watched the victim because he had a flexible work
                schedule. Monique took the victim to his scheduled pediatric wellness
                visits, and she took him to the pediatrician when he had a fever, his throat
                was sore, his nose was runny and he was coughing, and when he was
                spitting-up after feeding. The victim was treated for a throat infection and
                gastroesophageal reflux, and he was believed to have breath-holding
                spells. By the time the victim was two months old, he had been to the
                pediatrician's office six times.
                             On October 4, 2011, Monique's father watched the victim in
                the morning, Casillas watched the victim in the afternoon, and Monique
                visited the victim, saw that he was fine, and returned to work at 5:45 p.m.
                The victim suffered a seizure at 6:20 p.m. Casillas called 911 for help and
                carried the victim outside to await the ambulance. A paramedic observed
                that the victim was lethargic and not tracking, gave the victim some
                oxygen, and administered an anti-seizure medicine when he began to
                seize. The hospital tested the victim and released him to the care of his
                parents.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                                         On October 12, 2011, the victim suffered another seizure while
                             under Casillas's care. Casillas called 911 for help and carried the victim
                             outside to await the ambulance. The paramedic observed that victim
                             acted normally and testified that the ride to the hospital was uneventful.
                             The hospital conducted a CAT scan of the victim, tested his blood and
                             urine, concluded that he was fine, and told the parents to make a follow-
                             up visit with the pediatrician.
                                         On October 13, 2011, Casillas and Monique took the victim to
                             the pediatrician. The pediatrician was concerned about the victim's two
                             seizures, determined that he had bulging on the softest part of his head,
                             and immediately referred him to a neurologist. The neurologist
                             considered the possibility of infection and pressure inside the brain and
                             sent the victim to the Sunrise Hospital emergency room for a lumbar
                             puncture and an MRI scan of the brain. He determined that the victim
                             did not have meningitis and prescribed an anti-seizure medicine. And he
                             later testified that his observations were consistent with the victim having
                             been shaken—but he also testified that he saw nothing to indicate abuse.
                                         The Sunrise Hospital contacted Dr. Sandra Cetl, a
                             pediatrician who specializes in child abuse pediatrics, and asked her to
                             evaluate the victim for child abuse. Dr. Ceti consulted with Dr. Neha
                             Mehta, a board certified child abuse pediatrician; Dr. Arthur Montes, a
                             pediatric radiologist; and Dr. Jack Abrams, an ophthalmologist.
                                         Dr. Montes determined that the victim's CAT and MET scans
                             revealed that he had two subdural brain bleeds, the bleeds were in



SUPREME COURT
         OF
      NEVADA
                                                                  3
(Ill 1947A    1   4S7;1941
                different locations, and the bleeds were different ages. Dr. Montes
                concluded that the victim had sustained two separate injuries and,
                because there was no external trauma to the victim's head and the blood
                had traveled into the fissure between the two hemispheres, the injuries
                were suspicious and suggested that shaking was involved.
                            Dr. Abrams examined the victim and determined that he had
                retinal hemorrhages in all four quadrants of both eyes. Dr. Abrams ruled
                out natural causes because the hemorrhages occurred in both eyes. He
                opined that the individual diagnoses of subdural hemorrhage, seizures,
                and retinal hemorrhages indicated abusive head trauma. And he testified
                that retinal hemorrhages may have lasting consequences to the victim
                because the inflammation that occurs during the healing process causes
                scarring and the scarring may result in vision loss.
                            Drs. Cetl, Mehta, and Montes reviewed the CAT and WU
                scans, the ophthalmic report, and the other tests conducted on the victim,
                and concluded that the victim had suffered an abusive trauma. The
                Sunrise Hospital reported the suspected child abuse to the Clark County
                Child Protective Services and the Henderson Police Department.
                            Detective Thomas Logiudice interviewed Casillas. Although
                the interview was recorded and the recording was played for the jury,
                neither the recording nor a transcript was provided for our review.
                Logiudice testified that "[viery early on in the interview, we actually got to
                hear Mr. Casillas tell us the baby was shaken." Logiudice stated that
                Casillas's apologies, questions, and responses of guilt provided him with



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                everything he needed to establish that a non-accidental head trauma
                occurred. And Logiudice observed that "[pleople who are wrongly accused
                of crimes or accusations, they don't sit in a chair calmly for an hour and a
                half in front of you and just say I didn't do it."
                             Casillas testified on his own behalf. He stated that he calmed
                the victim down by holding "him on his chest right here, if not I would
                hold him this way, and I would eventually, you know, bounce up and down
                but like rocking him at the same time, that's what I would do." He denied
                ever violently shaking or striking the victim. And he acknowledged that
                by the end of the police interview he believed that he may have accidently
                harmed the victim.
                             We conclude that a rational juror could infer from this
                evidence that Casillas twice abused his child and that the second instance
                of abuse resulted in substantial bodily harm.        See NRS 0.060; NRS
                200.508(1). It is for the jury to determine the weight and credibility to
                give conflicting testimony, and the jury's verdict will not be disturbed on
                appeal where, as here, substantial evidence supports the verdict.        See
                Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                Sufficiency of the indictment
                             Casillas contends that the indictment failed to provide
                adequate notice of what he must defend against and was drafted in a
                manner that allowed the State to change its theory of prosecution during
                the trial. He argues that the State's theory at the start of the trial was
                that the abuse was committed by a violent act and its theory at the



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) (94Th
                conclusion of the trial was that the abuse was committed by allowing the
                victim's head to rock back and forth. And he asserts that the indictment's
                allegation that the abuse was accomplished by "manner and means
                unknown" was prejudicial because it "foreclosed any possible defense that
                the injury was an accident."
                            An indictment "must contain the elements of the offense
                intended to be charged [and] . . . be sufficient to apprise the accused of the
                nature of the offense so that he may adequately prepare a defense," Laney
                v. State, 86 Nev. 173, 178, 466 P.2d 666, 669 (1970) (internal quotation
                marks omitted), and "be definite enough to prevent the prosecutor from
                changing the theory of the case," Husney v. O'Donnell, 95 Nev. 467, 469,
                596 P.2d 230, 231 (1979). An indictment may allege that the offense was
                committed by one or more specified means or that it was committed by an
                unknown means. NRS 173.075(2).
                            We apply a reduced standard to test the sufficiency of the
                indictment because it is being challenged for the first time on appeal. See
                Larsen v. State, 86 Nev. 451, 456, 470 P.2d 417, 420 (1970) ("If the
                sufficiency of an indictment or information is not questioned at the trial,
                the pleading must be held sufficient unless it is so defective that it does
                not, by any reasonable construction, charge an offense for which the
                defendant is convicted." (internal quotation marks omitted)). We conclude
                that the indictment plainly charges the offenses for which Casillas was
                convicted and therefore no relief is warranted.




SUPREME COURT
         OF
      NEVADA
                                                      6
(0) 1.947A
                    Proposed defense instruction
                                Casillas contends that the district court erred by rejecting his
                    proposed theory-of-defense instruction. Casillas's proposed instruction
                    stated, "If you find that the child suffered unjustifiable physical pain or
                    mental suffering due to an accident or natural causes, including but not
                    limited to an infectious disease, then you must find the defendant not
                    guilty." The district court rejected this instruction after concluding that it
                    was covered by the reasonable doubt instruction.
                                "The district court has broad discretion to settle jury
                    instructions, and this court reviews the district court's decision for an
                    abuse of that discretion or judicial error." Crawford v. State, 121 Nev. 744,
                    748, 121 P.3d 582, 585 (2005). We have repeatedly held that "a defendant
                    is entitled to a jury instruction on his theory of the case, so long as there is
                    evidence to support it, regardless of whether the evidence is weak,
                    inconsistent, believable, or incredible" Hoagland v. State, 126 Nev. ,
                         240 P.3d 1043, 1047 (2010); Ouanbengboune v. State, 125 Nev. 763,
                    774, 220 P.3d 1122, 1129 (2009); Rosas v. State, 122 Nev. 1258, 1262, 147
                    P.3d 1101, 1104 (2006); see also Carter v. State, 121 Nev. 759, 767, 121
                    P.3d 592, 597 (2005) (if requested, the district court must provide
                    instructions on the significance of findings that are relative to the
                    defense's theory of the case). And we have stated that "[i]f a proposed
                    defense instruction is poorly drafted, a district court has an affirmative
                    obligation to cooperate with the defendant to correct the proposed
                    instruction or to incorporate the substance of such an instruction in one



SUPREME COURT
         OF
      NEVADA
                                                           7
(0) 194')A    aeD
                   drafted by the court." Carter, 121 Nev. at 765, 121 P.3d at 596 (internal
                   alterations and quotation marks omitted).
                                 Our review of the record reveals that substantial evidence was
                   presented that the victim's injuries may have flowed from natural causes
                   or been the result of an accident—this evidence included testimony by
                   Casillas's expert witness, Dr. Robert Rothfeder. Casillas's proposed
                   instruction was poorly drafted, but it was not "misleading, inaccurate or
                   duplicitous," id., and it was not an incorrect statement of the law, see
                   generally NRS 194.010(6); Curtis v. State, 93 Nev. 504, 568 P.2d 583
                   (1977). We conclude that the district court erred by refusing to instruct
                   the jury on Casillas's theory of defense, the errorS was not harmless, and
                   the error warrants reversal. See Williams v. State, 99 Nev. 530, 531, 665
                   P.2d 260, 261 (1983) ("If a defense theory of the case is supported by some
                   evidence which, if believed, would support a corresponding jury verdict,
                   failure to instruct on that theory totally removes it from the jury's
                   consideration and constitutes reversible error.").
                   Physical injury instruction
                                 Casillas contends that the district court erred by failing to
                   instruct the jury on the definitions of "physical injury" and "mental injury"
                   as required by our decision in Clay v. Eighth Judicial Dist. Court, 129
                   Nev. , 305 P.3d 898 (2013). Because Casillas did not object to the
                   adequacy of jury instructions, we review his claim for plain error affecting
                   his substantial rights. Ramirez v. State, 126 Nev. „ 235 P.3d 619,
                   623 (2010).



SUPREME COURT
        OF
     NEVADA
                                                         8
(0) [947A    es(
                                The State accused Casillas of committing child abuse by
                   causing nonaccidental physical injuries to the victim. The jury was
                   instructed that a person who wilfully, unlawfully, and feloniously causes
                   or allows a child "to suffer unjustifiable physical pain or mental suffering
                   as a result of abuse or neglect is guilty of child abuse," it was instructed on
                   the definitions of "abuse and neglect," "permit," and "allow," but it was not
                   instructed on the definition of "physical injury."
                                When the basis of a child abuse charge is nonaccidental
                   physical injury, physical injury is an element of the offense that must be
                   proven beyond a reasonable doubt. See NRS 200.508(1), (2), (4)(d); Clay,
                   129 Nev. at , 305 P.3d at 902-03. We have determined that "[t]he
                   statutory definition of 'physical injury' set forth in NRS 200.508(4)(d) is
                   more limited than a layperson's common understanding of the term . . .
                   [therefore, it is] incumbent upon the prosecutor to provide the statutory
                   definition of this element" to the grand jurors when seeking an indictment
                   for child abuse that is based on nonaccidental physical injury.         Clay, 129
                   Nev. at , 305 P.3d at 905-06. Because a prosecutor must provide the
                   grand jury with the definition of physical injury for its probable cause
                   determination, it follows that a district court must provide the definition
                   to the petit jury for its reasonable-doubt determination.
                                The district court's failure to instruct the jury on the definition
                   of physical injury appears plainly on the record. However, we conclude
                   that this error, by itself, did not affect Casillas's substantial rights.




SUPREME COURT
      OF
    NEVADA
                                                           9
(0) I947A 4C
           198*.
                    Improper opinion testimony

                                Casillas contends that the district court violated his
                    constitutional right to have his case decided by a fair and impartial jury
                    when it admitted improper opinion testimony as to his guilt. He argues
                    that Detective Logiudice impermissibly commented on his guilt and
                    invaded the province of the jury by testifying that he arrested Casillas
                    when "all the elements of the crime were met," Casillas made "responses
                    of guilt" during the interview that "established everything for the non-
                    accidental head injury," and Casillas's body language and other subtle
                    clues suggested that he was guilty. Because Casillas did not object to this
                    testimony, we review his claim for plain error affecting his substantial
                    rights. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008).
                                Although "[Wistrict courts are vested with considerable
                    discretion in determining the relevance and admissibility of evidence,"
                    Castillo v. State, 114 Nev. 271, 277, 956 P.2d 103, 107-08 (1998), we have
                    recognized that it is impermissible for a law enforcement officer to give an
                    opinion on the ultimate issue of guilt or innocence because "jurors 'may be
                    improperly swayed by the opinion of a witness who is presented as an
                    experienced criminal investigator," Cordova v. State, 116 Nev. 664, 669, 6
                    P.3d 481, 485 (2000) (quoting Sakeagak v. State, 952 P.2d 278, 282 (Alaska
                    Ct. App. 1998)).
                                Detective Logiudice was not noticed or called as an expert
                    witness. However, the State presented him as an experienced interviewer
                    and his opinion of Casillas's guilt appears plainly on the record. The State



SUPREME COURT
        OF
     NEVADA
                                                         10
(0) 1947A    Abe°
                    recognized and attempted to cure the error: during redirect examination,
                    it elicited the detective's acknowledgement that only the jury can
                    determine whether Casillas abused the victim and, during rebuttal
                    argument, it told the jury to disregard the detective's opinion as to
                    whether Casillas committed child abuse. The error appears to be
                    prejudicial given the limited evidence of Casillas's culpability. However,
                    the record before us does not demonstrate that the error, by itself, affected
                    Casillas's substantial rights. See Cureton v. State, 169 P.3d 549, 551-52
                    (Wyo. 2007) (concluding that an officer's impermissible comments on
                    defendant's guilt did not affect her substantial rights because the jury's
                    determination did not hinge solely on the officer's improper testimony).
                    Cumulative error
                                Casillas contends that cumulative error deprived him of a fair
                    trial and warrants reversal of his conviction. 'The cumulative effect of
                    errors may violate a defendant's constitutional right to a fair trial even
                    though [the] errors are harmless individually.' Valdez v. State, 124 Nev.
                    1172, 1195, 196 P.3d 465, 481 (2008) (quoting Hernandez v. State, 118
                    Nev. 513, 535, 50 P.3d 1100, 1115 (2002)). "When evaluating a claim of
                    cumulative error, we consider the following factors: `(1) whether the issue
                    of guilt is close, (2) the quantity and character of the error, and (3) the
                    gravity of the crime charged." Id. (quoting Mulder v. State, 116 Nev. 1, 17,
                    992 P.2d 845, 854-55 (2000)). Casillas was charged with two very serious
                    crimes, the evidence of his culpability was not compelling, and we have
                    determined that the proposed-defense-instruction error warrants reversal.



SUPREME COURT
        OF
     NEVADA
                                                         11
(0) 1947A       (
                We further conclude that, collectively, the proposed-defense-instruction
                error, the physical-injury-instruction error, and the improper-opinion-
                testimony error deprived Casillas of a fair trial and warrant reversal.
                               Accordingly, we
                               ORDER the judgment of conviction REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.'



                                                 Pod,.
                                          Pickering
                                                                      , J.




                                                           Saitta




                cc: Hon. Stefany Miley, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      1 Casillas
                              also claimed that the district court erred by failing to
                conduct a hearing or canvass jurors following two instances of juror
                misconduct. We have reviewed this claim and conclude that it is without
                merit.




SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A